DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The relevant art seems to teach some of the features of the independent claims, but not all the features of the independent claims and there does not seem to be a reasonable combination that can be made to teach all the limitations of the independent claims.
Urick (US 6416457) teaches a balloon system (Fig. 4) that resembles the overall structure of shown in Applicant’s Figs. 1, 2, and 9. However, the device is designed to be used for intravascular radiation treatment. There are not valves between the balloons and the inner and outer tube structures are slightly different. Fig. 4 shows one tube that has a couple lumens 44 and 46, but the outer lumen is only on one side and connected to the first balloon.
Mouw (US 2009/0088788) shows a balloon system (Figs. 1-3) that has the two balloons, inner and outer tubes, and a valve (Figs. 11 and 12; paragraph [0024]). However, the valve system is quite different than the current inventions valve. Note how the balloons are selectively filled by rotating the inner tube to match up apertures with the outer tube (Figs.11 and 12; paragraphs [0042]-[0045]).
Teisen (US 2014/0277466) teaches a balloon system (Figs. 1-4) that utilized tubes and a valve system (paragraph [0054]). However, these are one-way valves and the structure is quite different on how the fluid is pumped through the tubes and rings and how the balloons are inflated with the liquid. 
Druma (US 2017/0367747) teaches a balloon system (Fig. 3) that has an inner tube (84) and an outer tube (42) that help transfer the liquid to the balloon (44) from a valve (Figs. 1-3; 56). However, they do not disclose the connection between a first and second balloon that has a valve therebetween as required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775